department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date contact person identification_number telephone number date date employer_identification_number uil legend foreign_country dear we have considered your ruling_request dated date requesting rulings under internal_revenue_code i r c sec_512 sec_514 and facts you are a tax-exempt_organization recognized under sec_501 c and classified as a private non-operating foundation under sec_509 your mission is to provide substantial widespread and lasting changes to society that will maximize opportunity and minimize injustice you intend to form a corporation in foreign_country corporation for the purpose of facilitating and managing your foreign investing which will include distressed-debt investing working closely with your investment advisors your managers determined that your foreign investments can be better managed result in a more tax-efficient structure and enhance your ability to fulfill your charitable mission by using the corporation additionally you desire to make your foreign investments through the corporation for asset management and liability protection purposes you will capitalize the corporation with cash and non-encumbered property you state that you will not borrow funds or otherwise incur debt to finance the corporation in exchange you will own percent of the corporation's stock the corporation will be treated as a corporation for u s income_tax purposes you represent the following at least percent of the corporation's income will be from passive investments such as interest_income from loans within the meaning of sec_4943 and within the definition of foreign_personal_holding_company_income under sec_954 a from foreign sources the corporation will not receive income attributable to insurance_income as a general proposition the corporation will hold investments that if you owned them would be debt-financed and therefore would generate unrelated_business_taxable_income the corporation's investments when combined with your investments and the investments of your disqualified persons will not exceed a percent voting interest in a business_enterprise where effective_control can be demonstrated to be with non disqualified persons and will not exceed a percent voting interest in a business_entity otherwise rulings requested the subpart_f_income includable in your income with respect to the corporation will not be subject_to the unrelated_business_income_tax under sec_512 and sec_514 your ownership of the corporation does not result in an excess business holding under sec_4943 your ownership of the corporation is not a jeopardizing investment under sec_4944 law sec_511 a imposes a tax on the unrelated_business_taxable_income ubti as defined by sec_512 of certain exempt_organizations including sec_501 c organizations sec_512 provides that there shall be excluded from the calculation of ubti all dividends interest payments_with_respect_to_securities_loans as defined in subsection a amounts received or accrued as consideration for entering into agreements to make loans and annuities and all deductions directly connected with such income sec_512 provides that notwithstanding the general exclusion of dividends from ubti dividends and other passive_investment_income derived from certain debt-financed_property and corresponding deductions are included as an item_of_gross_income derived from an unrelated_trade_or_business in an amount ascertained under sec_514 sec_512 added by the small_business job protection act of provides that any amount included in gross_income under sec_951 a a shall be included as an item_of_gross_income derived from an unrelated_trade_or_business to the extent that the amount so included is attributable to insurance_income as defined in sec_953 sec_953 defines insurance_income in part as income which is attributable to the issuing of an insurance_or_annuity_contract sec_951 through comprise subpart_f --controlled foreign_corporations sec_951 provides that a united_states_shareholder of a controlled_foreign_corporation must include in gross_income his pro_rata share of the controlled foreign corporation's subpart_f_income for the year even if not distributed sec_954 of the code provides that subpart_f_income includes investment_income sec_514 provides that the term unrelated_business_income includes unrelated debt financed income from investment_property the investment_income included is proportionate to the debt on the property sec_4943 imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year in which ends during the taxable_period sec_4943 provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are- i ii percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons in any case in which all disqualified persons together do not own more than percent of the voting_stock of an incorporated business_enterprise nonvoting_stock held by the private_foundation shall also be treated as permitted holdings sec_4943 provides that the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources which includes items excluded by sec_512 and sec_53_4943-10 provides that except as provided in paragraph b or c of this section under sec_4943 the term business_enterprise includes the active_conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which constitutes an unrelated_trade_or_business under sec_513 for purposes of the preceding sentence where an activity carried on for profit constitutes an unrelated_trade_or_business no part of such trade_or_business shall be excluded from the classification of a business_enterprise merely because it does not result in a profit sec_53_4943-10 provides that for purposes of sec_4943 the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources except that if in the taxable_year in question less than percent of the income of a trade_or_business is from passive sources the foundation may in applying this percent test substitute for the passive source gross_income in such taxable_year the average gross_income from passive sources for the taxable years immediately preceding the taxable_year in question or for such shorter period as the entity has been in existence thus stock in a passive holding_company is not to be considered a holding in a business_enterprise even if the company is controlled by the foundation instead the foundation is treated as owning its proportionate share of any interests in a business_enterprise held by such company under sec_4943 sec_53_4943-10 provides that gross_income from passive sources for purposes of this paragraph includes the items excluded by sec_512 relating to dividends interest and annuities b relating to royalties b relating to rent and b relating to gains or losses from the disposition of certain property any income classified as passive under this paragraph does not lose its character merely because sec_512 or sec_514 relating to unrelated_debt-financed_income applies to such income sec_4944 imposes a tax if a private_foundation invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_53_4944-1 a i provides that except as provided in sec_4944 sec_53_4944-3 sec_53_4944-6 and subdivision ii of this subparagraph an investment shall be considered to jeopardize the carrying out of the exempt purposes of a private_foundation if it is determined that the foundation managers in making such investment have failed to exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of making the investment in providing for the long- and short-term financial needs of the foundation to carry out its exempt purposes in the exercise of the requisite standard of care and prudence the foundation managers may take into account the expected_return including both income and appreciation of capital the risks of rising and falling price levels and the need for diversification within the investment portfolio for example with respect to type of security type of industry maturity of company degree of risk and potential for return the determination whether the investment of a particular amount jeopardizes the carrying out of the exempt purposes of a foundation shall be made on an investment by investment basis in each case taking into account the foundation's portfolio as a whole no category of investments shall be treated as a per se violation of sec_4944 however the following are examples of types or methods of investment which will be closely scrutinized to determine whether the foundation managers have met the requisite standard of care and prudence trading in securities on margin trading in commodity futures investments in working interests in oil_and_gas wells the purchase of puts calls and straddles the purchase of warrants and selling short the determination whether the investment of any amount jeopardizes the carrying out of a foundation's exempt purposes is to be made as of the time that the foundation makes the investment and not subsequently on the basis of hindsight therefore once it has been ascertained that an investment does not jeopardize the carrying out of a foundation's exempt purposes the investment shall never be considered to jeopardize the carrying out of such purposes even though as a result of such investment the foundation subsequently realizes a loss the provisions of sec_4944 and the regulations thereunder shall not exempt or relieve any person from compliance with any federal or state law imposing any obligation duty responsibility or other standard of conduct with respect to the operation or administration of an organization or trust to which sec_4944 applies nor shall any state law exempt or relieve any person from any obligation duty responsibility or other standard of conduct provided in sec_4944 and the regulations thereunder analysi sec_1 unrelated_business_taxable_income the subpart_f_income includable in your income with respect to the corporation will not be subject_to the unrelated_business_income_tax under sec_512 and sec_514 sec_511 imposes a tax on the unrelated_business_taxable_income ubti of certain exempt_organizations sec_512 generally excludes from the calculation of ubti income from dividends interest and annuities here you characterize the income you will receive from the corporation as subpart_f_income from a controlled_foreign_corporation subpart_f_income generally includes insurance_income defined in sec_953 however you state that none of the income you receive from the corporation will be attributable to insurance_income which would be included in calculating ubti under sec_512 furthermore you state that the corporation will derive at least percent of its income for passive investments within the meaning of sec_954 a which defines personal_holding_company_income as the portion of gross_income which consists of dividends interest royalties rents and annuities accordingly income received from the corporation will be dividend income and therefore will be excluded from the computation of ubti under sec_512 nonetheless sec_512 and sec_514 require in the case of debt-financed_property the inclusion of an amount proportionate to the debt on the property in the calculation of ubti you state that the corporation will hold investments that if you owned them directly would be debt-financed and therefore would generate ubti however you state that you will receive this income indirectly from the corporation in the form of dividends which are not taxable under sec_512 additionally you state that you will not borrow funds or otherwise incur debt in financing your investment in the corporation accordingly the dividends received from the corporation are not debt-financed_income described in sec_514 excess business holding your ownership of the corporation's stock does not result in an excess business holding within the meaning sec_4943 sec_4943 imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 provides that a private_foundation may hold percent of the voting_stock reduced by the percentage of voting_stock owned by all disqualified persons of an incorporated business_enterprise any amount of stock or other interest in the enterprise held in excess of this amount is an excess business holding under sec_4943 you hold percent of the corporation's stock accordingly your holding of the corporation's stock is an excess_benefit holding if the corporation is a business_enterprise within the meaning of sec_53_4943-10 which defines business_enterprise as including the active_conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which includes an unrelated_trade_or_business under sec_513 nonetheless sec_4943 provides that the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources including items excluded by sec_512 dividends interest and annuities royalties certain rents and gains or losses from the disposition of certain property sec_53_4943-10 accordingly the corporation is not a business_enterprise because you represent that at least percent of the corporation's gross_income will be derived from passive sources within the meaning of sec_4943 the passive character of the corporation's investments is not changed even though some of those investments would result in debt-financed_income if held by you sec_53_4943-10 nonetheless this ruling does not address whether the corporation's underlying investments may result in excess_business_holdings see sec_53 c regarding passive holding_companies jeopardizing investment your ownership of the corporation is not a jeopardizing investment under sec_4944 sec_4944 imposes a tax if a private_foundation invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes an investment is a jeopardizing investment if the foundation managers in making such investment failed to exercise ordinary business care and prudence in providing for the long- and short-term financial needs of the foundation to carry out its exempt purposes sec_53_4944-1 a i no one category of investments is a per se jeopardizing investment q _ however certain investments will be scrutinized more closely such as trading in securities on margin trading in commodity futures investments in working interests in oil_and_gas wells the purchase of puts calls and straddles the purchase of warrants and selling short q _ your foundation managers exercised ordinary business care and prudence in deciding to make your foreign investments through the corporation first you state that your managers determined that your foreign investments can be better managed result in a more tax-efficient structure and enhance your ability to fulfill its charitable mission by using the corporation second you state that you worked closely with your investment advisors in making this determination additionally the corporation's stock is not one of the scrutinized investments listed in sec_53_4944-1 a i conclusion based on the foregoing we rule as follows the subpart_f_income includable in your income with respect to the corporation will not be subject_to the unrelated_business_income_tax under sec_512 and sec_514 your ownership of the corporation does not result in an excess business holding under sec_4943 your ownership of the corporation is not a jeopardizing investment under sec_4944 this ruling is based on the representation that at least percent of the corporation's income will be from passive investments see sec_53_4943-10 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical enclosure notice
